Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This is in response to the application 17/037,092 filed on 09/29/2020. Claims 1-5 and 7-15 are pending, claims 6 and 16 are cancelled; of which claims 1-5 and 7-15 are considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 10/25/2021 by applicant’s representative Mr. Hao Tan (Reg. No. 73,711).
Specification: Title of the application has been amended as following: 
INTELLIGENT DEVICE RECOGNITION USING PROMPT FREQUENCY INFORMATION

Claims of the application have been amended as following:
1.	(Currently Amended) An intelligent device recognition method, applied to a terminal device, wherein the method comprises:
obtaining prompt frequency information of a prompt circuit of an intelligent device;
determining a unique identification code of the intelligent device based on the prompt frequency information; and
determining relevant information of the intelligent device based on the unique identification code,
wherein the relevant information of the intelligent device comprises a manufacturer information, a type or a model of the intelligent device.

6.	Cancelled.

7.	(Currently Amended) An intelligent device processing method, comprising: 
obtaining prompt frequency information of a prompt circuit of an intelligent device, wherein the prompt frequency information comprises a unique identification code of the intelligent device for determining relevant information of the intelligent device; and
, 
wherein the relevant information of the intelligent device comprises a manufacturer information, a type or a model of the intelligent device.

11.	(Currently Amended) An intelligent device recognition apparatus, comprising: 
one or more processors; and 
a non-transitory computer-readable storage medium configured to store instructions executable by the one or more processors; 
wherein the one or more processors are configured to:
obtain prompt frequency information of a prompt circuit of an intelligent device;
determine a unique identification code of the intelligent device based on the prompt frequency information; and
determine relevant information of the intelligent device based on the unique identification code,
wherein the relevant information of the intelligent device comprises a manufacturer information, a type or a model of the intelligent device.

16.	Cancelled.

Reason for allowance
Claims 1-5 and 7-15 are allowed as amended.
determining a unique identification code of an intelligent device based on prompt frequency information of a prompt circuit and determining relevant information of the intelligent device which are a manufacturer information, a type or a model of the intelligent device.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 7 and 11, and thereby claims 1, 7 and 11 are considered allowable. The dependent claims which further limit claims 1, 7 and 11 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491